 

Consulting Services Agreement

 

This Consulting Services Agreement (the “Agreement”) is entered this 1st of
April 2017 between Chad Tendrich, located at 1375 Gateway Blvd, Boynton Beach,
Florida 33426 (“Consultant”), and Cyclone Power Technologies, Inc., located at
601 NE 26th Ct., Pompano Beach, FL 33064 (“Company”).

 

WHEREAS, the Company requires the services of an expert to advise in financial,
business and banking/investor matters, and the Consultant has such experience
and expertise;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements of the parties hereinafter set forth, the parties hereto hereby agree
as follows:

 

Engagement

 

  1. Company hereby engages Consultant and Consultant hereby accepts the
engagement to become a business consultant to the Company and to render such
advice, consultation, information, and services to the Directors and/or Officers
of the Company regarding public company financial and business matters, audit
and compliance matters, budgeting and forecast modeling, and other corporate
strategic growth matters for the Company. It shall be expressly understood that
Consultant shall have no power to bind Company to any contract or obligation or
to transact any business in Company’s name or on behalf of Company in any
manner.

 

Term

 

  2. The term (“Term”) of this Agreement shall commence on the date hereof and
continue for twelve months (12) months. This Agreement may be terminated on a 30
day notice by the Company prior to, or immediate by the Company in the case of a
breach by the Consultant of this Agreement. In the case of an early termination,
the Company shall have no further obligations to the Consultant as of the date
of termination. This Agreement shall be extended for twelve (12) months terms at
the end of the initial Term, unless either party gives notice within ten (10)
days prior to the new term of its desire to terminate this Agreement.

 

Compensation and Fees

 

  3. Company agrees starting April 1, 2017 to pay and deliver to Consultant
$10,000 worth of restricted common stock of the Company (the “Stock
Consideration”) per month ( convertible at a reasonable agreed discount) for its
services during the Term hereof and shall be considered earned on the first of
each month (even if the actual certificate is issued at a later date).

 

1

  

 

  4. The Stock shall be restricted bearing all appropriate legends. Shares shall
be considered earned by Consultant at 1st of each month.

 

Representations, Warrants and Covenants

 

  5. The Company represents, warrants and covenants to the Consultant that
Company has the full authority, right, power and legal capacity to enter into
this Agreement and to consummate the transactions provided for herein.        
6. In the performance of its duties hereunder, the Consultant represents,
warrants and covenants to the Company that it shall comply with all laws, rules
and regulation of the Securities Exchange Commission, FINRA, any securities
exchange that the Company’s securities are then listed, the Federal Trade
Commission and any and all other regulatory bodies. Consultant hereby
indemnifies and holds the undersigned and the Company harmless for any breach of
this paragraph including a reasonable sum for attorney fees.         7. The
Consultant further represents that it and all individuals associated with it
shall at all times conduct its business in a legal manner subject to all state
and federal securities laws. This Agreement may be terminated immediately if
this provision is breached or if any facts become known to the Company, in the
Company’s sole and absolute discretion, that would lead it to believe otherwise,
or that may do harm to the image and reputation of the Company.

 

Exclusivity; Performance; Confidentiality

 

  8. The services of Consultant hereunder shall not be exclusive, and Company
may hire other consultants to perform similar or the same services. The
Consultant agrees that it will, at all times, faithfully and in a professional
manner perform all of the duties that may be reasonably required of the
Consultant pursuant to the terms of this Agreement.         9. Consultant
acknowledges and agrees that confidential and valuable information proprietary
to Company and obtained during its engagement by the Company, shall not be,
directly or indirectly, disclosed without the prior express written consent of
the Company, unless and until such information is otherwise known to the public
generally or is not otherwise secret and confidential.

 

Litigation and Fees

 

  10. Any controversy or claim arising out of or relating to this Agreement, or
breach thereof, may be resolved by mutual agreement; or if not, shall be settled
in accordance with Florida, in the courts of Palm Beach County. The prevailing
party shall be entitled, in addition to such other relief as many be granted, to
a reasonable sum for attorney’s fees.

 

2

  

 

Notices

 

  11. Any notice or other communication required or permitted hereunder must be
in writing and sent by either (i) certified mail, postage prepaid, return
receipt requested and first class mail, (ii) overnight delivery with
confirmation of delivery, or (iii) facsimile transmission with an original
mailed by first class mail, postage prepaid.

 

Additional Provisions

 

  12. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision and no waiver shall constitute
a continuing waiver. No waiver shall be binding unless executed in writing by
the party making the waiver. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by all parties.        
13. This Agreement constitutes the entire agreement between the parties and
supersedes any prior agreements or negotiations. There are no third party
beneficiaries of this Agreement. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Florida,
regardless of laws of conflicts.

 

Counterparts

 

  14. This Agreement may be executed simultaneously in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.         15. For reporting purposes in
public flings, this agreement shall be reported as “Tendrich Consulting
Agreement dated April 1, 2017”

 

In Witness Whereof, the parties hereto have entered into this Agreement on the
date first written above.

 

  Cyclone Power Technologies, Inc.         By:       Frankie Fruge,
President/Director   Date:         By:       Chad Tendrich   Date:

 

3

  

 

